Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/730,158 filed on September 08, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-6, 8-13, 15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
►	Recorded of prior art fails to disclose or suggest combination a forming method for a silicon-based display panel as characteristics recited in claim 1 comprising  “wherein the exposure process for the display region and the exposure process for the peripheral region are successively completed in adjacent sequential process steps; or the exposure process for the peripheral region and the exposure process for the display region are successively completed in adjacent sequential process steps” in combination with the rest of claim limitations as claimed and defined by the applicant.

►	Recorded of prior art fails to disclose or suggest combination a silicon-based display panel recited in claim 10 comprising  “wherein the exposure process for the display region and the exposure process for the peripheral region are successively completed in adjacent sequential process steps; or the exposure process for the peripheral region and the exposure process for the display region are successively completed in adjacent sequential process steps” in combination with the rest of claim limitations as claimed and defined by the applicant.

►	Recorded of prior art fails to disclose or suggest combination a photomask assembly for an exposure process of a silicon-based display panel recited in claim 12 comprising  “wherein the first set of photomasks comprises a plurality of photomasks being a photomask for an N-well exposure process, a photomask for a P-well exposure process, a photomask for a shallow trench isolation exposure process, a photomask for a P-well VT adjust exposure process, a photomask for an N-well VT adjust exposure process, a photomask for a gate exposure process, a photomask for an N-LDD exposure process, a photomask for an N-channel source/drain exposure process, a photomask for a P-channel source/drain exposure process, a photomask for a salicide block exposure process, a photomask for a high resistance polysilicon resistor exposure process, a photomask for a contact hole exposure process, a photomask for a first metal layer exposure process, a photomask for a via hole exposure process, and a photomask for a second metal layer exposure process of the display region, respectively” in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a silicon-based display panel in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 10 and 12 are allowable. Since the independent claims 1, 10 and 12 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-6, 8-9 of the independent claim 1, and the dependent claim 11 of the independent claim 10, and the dependent claims 13, 15 of the independent claim 12, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 10 and 12 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 10 and 12 are deemed patentable over the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
                                                                                                                           
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819